                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    TEXARKANA DIVISION


    HOLLIS DEVIN MARTZ                                                                              PLAINTIFF

    v.                                   Civil No. 4:18-cv-04040

    SHERIFF BENNY SIMMONS,                                                                       DEFENDANT
    Sevier County, Arkansas
                                                JUDGMENT

         Pursuant to the reasons set forth in the Memorandum Opinion in this case of even date, the

Court GRANTS summary judgment in favor of Sheriff Simmons. 1 Accordingly, this case is

DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED, this 30th day of July 2019.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




1
  The Court grants summary judgment sua sponte pursuant to Federal Rule of Civil Procedure 56(f)(1). As noted in
the Court’s Memorandum Opinion, both parties were given notice and an opportunity to respond to the Court’s
finding that Plaintiff’s claims could be resolved on summary judgment.
